Citation Nr: 0801079	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-37 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2003, for the grant of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to January 
1970.  This matter is on appeal from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  On February 4, 2003, the veteran filed a claim for 
service connection for PTSD. 

2.  Service connection for PTSD was granted and an effective 
date of February 4, 2003, was established.

3.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for PTSD until the veteran filed a claim 
on February 4, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 4, 
2003, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101(a), 5103(a), 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to an 
effective date of November 12, 200, for the grant of service 
connection for PTSD because that is the date he signed the 
claims form.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2006).  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2006).  

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r) (2006).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2006).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2006).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

The Board has reviewed the file to determine the date of 
receipt of a claim for service connection for PTSD.  
According to the RO's date stamp, the veteran's claim for 
service connection for PTSD was received by VA on February 4, 
2003.  Therefore, the date of the formal claim is the receipt 
of the claim for benefits.

Next, the Board has considered whether the veteran filed an 
informal claim.  In reviewing all communications and evidence 
submitted by the veteran to the RO prior to February 4, 2003, 
the Board finds no reference to PTSD or any other acquired 
psychiatric disorder to indicate an intent to file an 
informal claim.

The thrust of the veteran's argument is not that he submitted 
an additional claim but that the claim with the date stamp of 
February 4, 2003, should be deemed received on the date which 
he signed his name, November 12, 2002.  However, the February 
4, 2003, date is consistent with the issuance of a letter 
regarding the duties to notify and assist veteran on February 
13, 2003.

Moreover, in the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Jones v. West, 12 Vet. App. 98, 100 (1998); YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  As there is no other evidence than 
the veteran's argument that he submitted the claim on the 
date he entered on the form, that does not provide clear 
evidence to the contrary and the presumption of the 
regularity of the administrative process stands.

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Before the RO can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  None of the evidence of record prior to February 4, 2003 
identified a benefit sought or any intention on the part of 
the veteran to seek service connection for PTSD.  

In light of this fact, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In making the above determinations, the Board has considered 
the veteran's statements regarding the filing of his claim.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds that the veteran's statements are probative 
of the determination of the date he signed the form; however, 
it is the receipt of the claim for service connection for 
PTSD that is dispositive on this issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
earlier effective date for PTSD.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, resolution of the claim 
for earlier effective dates depends primarily on 
establishment of the date entitlement was shown.  To the 
extent necessary, all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

An effective date earlier than February 4, 2003 for the grant 
of service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


